In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the appellants suspending petitioner’s license as a harness racing trainer driver, pending a hearing, the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Nassau County (Morrison, J.), entered February 17, 1984, as vacated their summary suspension of petitioner’s license. 11 Judgment reversed insofar as appealed from, on the law, without costs or disbursements, determination confirmed, proceeding dismissed on the merits and prehearing summary suspension reinstated. 11 Under the circumstances, and particularly because the stated conditions for the withdrawal of an earlier suspension constituted a caveat against the ingestion of drugs, there was sufficient basis for the appellants’ finding, pursuant to section 401 of the New York State Administrative Procedure Act, that the public health, safety or welfare imperatively required the emergency action of summary suspension of the petitioner’s license pending a hearing (cf. Matter of Saumell v New York Racing Assn., 58 NY2d 231). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.